ORDER

PER CURIAM.
Michael Holmes (“Employee”) appeals the award from the Labor <& Industrial Relations Commission in favor of Continental Research Corporation (“Employer”), adopting the award of the Administrative Law Judge which found Employee sustained permanent partial disability of 20% of the body as a whole related to his back, but denied both additional medical treatment and temporary benefits, and further found Employer was entitled to a $350.72 credit for excess Temporary Total Disability benefits. We have reviewed the briefs of the parties and the record on appeal and find that the award is not clearly erroneous. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).